
	
		I
		112th CONGRESS
		2d Session
		H. R. 5604
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  polycrystalline fibers designed for use in pollution control devices for motor
		  vehicles.
	
	
		1.Certain polycrystalline
			 fibers designed for use in pollution control devices for motor
			 vehicles
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Polycrystalline fibers consisting of greater than 70% alumina
						and less than 30% silica, in bulk, roll or blanket form (provided for in
						subheading 6806.10.00), the foregoing designed for use in pollution control
						devices for motor vehiclesFreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
